DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 09/07/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous Office Action applied the combined teachings of US PGPub 2017/0141406 (Young) in view of US PGPub 2012/0009503 (Haug). Haug teaches that a cathode electrode layer including two or more ionomers differing in chemical structure and equivalent weight provides both catalyst support corrosion resistance and catalyst dissolution resistance and electrode performance designed for varying fuel cell conditions [0063, 0077]. However, this feature is used for the entire catalyst component [0060, 0062, Figure 1]. One of ordinary skill in the art would want to apply the benefits of fuel condition versatility and corrosion/dissolution resistance to all of the catalyst components. There is no suggestion to apply the two ionomers to the first cathode catalyst sublayer of Young while only maintaining a single ionomer for the second cathode catalyst sublayer as required by the claims. 
presents alternatives of mixing two or more conductive polymers in a layer or stacking catalyst layers with different proton conductive polymers [0020], but there is no suggestion to apply the two ionomers to the first cathode catalyst sublayer while only maintaining a single ionomer for the second cathode catalyst sublayer as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725